
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.35



SEVENTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT


        SEVENTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this "Amendment"),
dated as of December 20, 2001, among ELGAR HOLDINGS, INC. ("Holdings"), ELGAR
ELECTRONICS CORPORATION (the "Borrower"), the lenders party to the Credit
Agreement referred to below (the "Banks"), and BANKERS TRUST COMPANY, as Agent
(in such capacity, the "Agent"), and acknowledged and agreed to by Power Ten
(the "Subsidiary Guarantor"). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided such terms
in the Credit Agreement referred to below.

W I T N E S S E T H:

        WHEREAS, Holdings, the Borrower, the Banks and the Agent are parties to
a Credit Agreement, dated as of February 3, 1998, and amended and restated as of
May 29, 1998 (as amended, modified or supplemented to, but not including, the
date hereof, the "Credit Agreement");

        WHEREAS, Holdings, the Borrower, JFLEI and the Agent are parties to the
Capital Call Agreement;

        WHEREAS, the parties hereto wish to amend and/or waive certain
provisions of the Credit Agreement as herein provided;

        WHEREAS, concurrently with the effectiveness of this Amendment, JFLEI
and the Agent will enter into (x) a Guaranty, dated as of December 20, 2001, in
the form attached hereto as Exhibit A (as amended, modified or supplemented from
time to time, the "JFLEI Guaranty") and (y) a Cash Collateral Agreement, dated
as of December 20, 2001, in the form attached hereto as Exhibit B (as amended,
modified or supplemented from time to time, the "JFLEI Cash Collateral
Agreement"); and

        WHEREAS, subject to the terms and conditions of this Amendment, the
parties hereto agree as follows.

        NOW, THEREFORE, it is agreed:

        1.    Holdings, the Borrower, the Banks and the Agent hereby acknowledge
and agree that, as of the Seventh Amendment Effective Date (as hereinafter
defined), (i) $47,614.58 of outstanding Obligations represent all PIK Interest
(as defined in the Credit Agreement before giving effect to this Amendment) that
has been capitalized through the Seventh Amendment Effective Date and added to
principal as well as all non-capitalized PIK Interest (as defined in the Credit
Agreement before giving effect to this Amendment) accrued and unpaid through the
Seventh Amendment Effective Date and (ii) concurrently with the effectiveness of
this Amendment, such amount shall be payable pursuant to Section 3.01(f) of the
Credit Agreement (as amended hereby).

        2.    Section 1.05(f) of the Credit Agreement is hereby deleted in its
entirety.

        3.    Section 1.08 of the Credit Agreement is hereby amended in its
entirety to read as follows:

        "(a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 1.06, at a rate per annum which shall be equal to the sum of the
Applicable Base Rate Margin plus the Base Rate in effect from time to time.

        (b)  The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06, 1.09 or 1.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Eurodollar Rate Margin plus the Eurodollar Rate for such Interest
Period.

--------------------------------------------------------------------------------




        (c)  Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum equal to the greater of
(x) the rate which is 2% in excess of the rate then borne by such Loans and (y)
the rate which is 2% in excess of the rate otherwise applicable to Base Rate
Loans of the respective Tranche from time to time. Interest which accrues under
this Section 1.08(c) shall be payable on demand.

        (d)  Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan, quarterly in arrears on each Quarterly Payment
Date, (ii) in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three month intervals after the first
day of such Interest Period and (iii) in respect of each Loan, on any repayment
or prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

        (e)  Upon each Interest Determination Date, the Agent shall determine
the Eurodollar Rate for each Interest Period applicable to Eurodollar Loans and
shall promptly notify the Borrower and the Banks thereof. Each such
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto."

        4.    Section 3.01 of the Credit Agreement is hereby amended by
inserting the following new clause (f) at the end thereof:

        "(f)  The Borrower agrees to pay to the Agent for the pro rata account
of each Bank an amount equal to $47,614.58 in the aggregate (which amount
represents all PIK Interest (as defined in this Agreement prior to giving effect
to the Seventh Amendment) that has been capitalized through the Seventh
Amendment Effective Date and added to principal as well as all non-capitalized
PIK Interest accrued and unpaid through the Seventh Amendment Effective Date),
which amount shall be payable on the earliest of (i) the date on which the Total
Revolving Loan Commitment has been terminated and all other Obligations have
been paid in full (other than indemnities not yet due and payable), (ii) the
date on which the Obligations have been declared (or have become) due and
payable as provided in the last paragraph of Section 10 and (iii) the Final
Maturity Date."

        5.    Section 4.02(b) of the Credit Agreement is hereby amended by
deleting the date "December 31, 2001" and the amount "$2,875,000" set forth
opposite such date in the table therein and inserting the following new date and
amount in lieu thereof in such table:

        "January 25, 2002                        $2,875,000".

        6.    Section 4.02(e) of the Credit Agreement is hereby amended in its
entirety to read as follows:

        "(e) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, within one Business Day after each
date on or after the Restatement Effective Date upon which Holdings or any of
its Subsidiaries receives any cash proceeds from any Asset Sale, an amount equal
to 100% of the Net Sale Proceeds from such Asset Sale shall be applied as a
mandatory repayment of principal of outstanding Term Loans and/or as a mandatory
reduction to the Total Revolving Loan Commitment in accordance with the
requirements of Sections 4.02(h) and (i)."

        7.    Section 9.06(iv) of the Credit Agreement is hereby amended by
inserting the words "with the prior written consent of the Required Banks and"
at the beginning of such Section.

        8.    Section 9.06(v) of the Credit Agreement is hereby amended by
inserting the words "with the prior written consent of the Required Banks (other
than with respect to reasonable legal fees and

-2-

--------------------------------------------------------------------------------


expenses associated with the Seventh Amendment and the transactions contemplated
thereby, which may be paid under this clause (v))," at the beginning of such
Section.

        9.    Section 10.11 of the Credit Agreement is hereby amended by
deleting the first word "The" thereof and inserting the text "At any time prior
to the Seventh Amendment Effective Date, the" in lieu thereof.

        10.  Section 11.01 of the Credit Agreement is hereby amended by deleting
the following definitions appearing therein: "Base Rate Basic Interest", "Base
Rate Basic Interest Rate", "Base Rate PIK Interest", "Base Rate PIK Interest
Rate", "Basic Interest", "Eurodollar Rate Basic Interest", Eurodollar Rate Basic
Interest Rate", "Eurodollar Rate PIK Interest" and "Eurodollar Rate PIK Interest
Rate".

        11.  The definition of "Consolidated Interest Expense" appearing in
Section 11.01 of the Credit Agreement is hereby amended by deleting the words
"all PIK Interest' appearing in clause (z) of the proviso thereof and inserting
the words "all capitalized interest on the Loans" in lieu thereof.

        12.  The definition of "Credit Documents" appearing in Section 11.01 of
the Credit Agreement is hereby amended by inserting the text "the JFLEI
Guaranty," immediately after the text "the Subsidiaries Guaranty," appearing
therein.

        13.  The definition of "Guaranty" appearing in Section 11.01 of the
Credit Agreement is hereby amended by inserting the text ", the JFLEI Guaranty"
immediately after the text "the Holdings Guaranty" appearing therein.

        14.  The definition of "Security Document" appearing in Section 11.01 of
the Credit Agreement is hereby amended by inserting the text ", the JFLEI Cash
Collateral Agreement" immediately after the text "the Pledge Agreement"
appearing therein.

        15.  Section 11.01 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:

        "JFLEI Cash Collateral Agreement' shall have the meaning provided in the
recitals to the Seventh Amendment.

        "JFLEI Guaranty" shall have the meaning provided in the recitals to the
Seventh Amendment."

        "Seventh Amendment" shall mean the Seventh Amendment and Waiver, dated
as of December 20, 2001, to this Agreement.

        "Seventh Amendment Effective Date" shall have the meaning provided in
the Seventh Amendment.

        16.  The Banks hereby waive, but only during the Waiver Period (as
defined below), any Default or Event of Default that has arisen (or may
hereafter arise) solely as a result of Holdings and the Borrower failing to
comply with (i) Section 9.08 of the Credit Agreement during the period from the
last day of Holdings' fiscal quarter ended closest to September 30, 2001 through
and including January 24, 2002 (such period, the "Waiver Period") and (ii)
Sections 9.07 and 9.09 of the Credit Agreement for the Test Period ended on the
last day of Holdings' fiscal quarter ended closest to September 30, 2001 and for
the Test Period ending on the last day of Holdings' fiscal quarter ending
closest to December 31, 2001; provided, however the waivers set forth in this
Section 16 shall cease on January 25, 2002 at which time such Defaults and/or
Events of Default shall be reinstated automatically without any further action
or notice by the Agent or any Bank.

        17.  This Amendment shall become effective on the date (the "Seventh
Amendment Effective Date") when (i) each of Holdings, the Borrower, the
Subsidiary Guarantor and the Banks shall have

-3-

--------------------------------------------------------------------------------


signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered (including by way of facsimile transmission) the same to
the Agent at the Notice Office , (ii) JFLEI shall have executed and delivered
(including by way of facsimile transmission) to the Agent at the Notice Office a
signed counterpart of each of the JFLEI Guaranty and the JFLEI Cash Collateral
Agreement and shall have deposited with the Collateral Agent at least $5,000,000
in cash in accordance with the terms of the JFLEI Cash Collateral Agreement and
(iii) the Agent shall have received an opinion from Gibson, Dunn & Crutcher LLP,
in form and substance reasonably satisfactory to the Agent, with respect to the
transactions contemplated by this Amendment.

        18.  In order to induce the Banks to enter into this Amendment, each of
Holdings and the Borrower hereby represents and warrants that (i) no Default or
Event of Default exists on the Seventh Amendment Effective Date, after giving
effect to this Amendment, and (ii) the transactions contemplated by this
Amendment and the Participation Agreement do not violate or contravene the
Senior Note Indenture.

        19.  This Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be delivered to Holdings, the Borrower and the Agent.

        20.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

        21.  From and after the Seventh Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

        22.  This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

* * *

-4-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart
of this Amendment to be duly executed and delivered as of the date first above
written.

    ELGAR HOLDINGS, INC.
 
 
By:
 
/s/  KENNETH R. KILPATRICK      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
ELGAR ELECTRONICS CORPORATION
 
 
By:
 
/s/  KENNETH R. KILPATRICK      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
POWER TEN
Individually and as Agent
 
 
By:
 
/s/  KENNETH R. KILPATRICK      

--------------------------------------------------------------------------------

President and Chief Executive Officer
 
 
BANKERS TRUST COMPANY,
Individually and as Agent
 
 
By:
 
/s/  PATRICK W. DOWLING      

--------------------------------------------------------------------------------

Vice President

-5-

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.35



SEVENTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT
